Citation Nr: 1806690	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  08-26 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.

The Board has recharacterized the claim as an acquired psychiatric disability, to encompass all of the psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This matter was previously remanded in May 2017 for additional development.  The Board's previous decision included the issue of service connection for diabetes mellitus type II.  The Board denied service connection for diabetes mellitus type II in its previous decision; therefore, only the claim for an acquired psychiatric disorder is currently  before the Board.

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his PTSD is related to his active duty service.  The Veteran reported four stressor events in service: seeing a fellow soldier die in a fatal motor vehicle accident; witnessing a disastrous B-52 plane crash; an incident in which a fellow soldier committed suicide; and witnessing an explosion that injured and killed multiple military personnel.  However, the AOJ did not attempt to verify the Veteran's claimed stressors.  The Board notes that the AOJ contacted the U.S. Army and Joint Service Records Research Center (JSRRC) to verify whether the Veteran's unit was exposed to herbicide agents at Udorn Air Force Base, but did not request any information regarding the claimed stressors.  Rather, in a September 2014 Formal Finding, the AOJ simply noted that it would not be feasible to corroborate the stressors; however, the AOJ provided no explanation why it was not feasible.  The Board cannot comprehend why the AOJ was unable to request stressor information along with herbicide verification.  As such, on remand, the AOJ should take appropriate action to verify the Veteran's claimed stressors with the JSRRC, and any other research/records center deemed appropriate.  If the Veteran's described stressors lacks sufficient information for verification purposes, detailed reasons must be noted in a formal finding.

In addition, the Board notes that an initial PTSD VA examination was conducted in October 2010.  While the examiner provided a current diagnosis of PTSD, no etiological or nexus opinions were provided.  Therefore, the Board finds that a new examination is required to ascertain the etiology of the Veteran's PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007)

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to corroborate the in-service stressors involving the death of a fellow soldier in a fatal motor vehicle accident; witnessing a fatal B-52 plane crash; the suicide of a fellow soldier; and witnessing an explosion that injured and killed multiple military personnel

Such verification efforts should include the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating information leads to negative results, the AOJ should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, a complete explanation must be noted in a formal finding.

2. Thereafter, afford the Veteran an appropriate VA examination to determine the etiology of any acquired psychiatric disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was performed.  Based on clinical evaluation of the Veteran and review of the claims file, the examiner is asked to provide responses to the following:

(a) Identify all currently diagnosed psychiatric disorders, including PTSD.

(b) For PTSD, identify the specific stressor(s) underlying any PTSD diagnosis, namely, fear of hostile military activity.

Determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is causally or etiologically related to service.

(c) For any diagnosed disorders other than PTSD, determine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during active service or is related to any in-service injury, event, or disease.

If the examiner determines that the Veteran has no currently diagnosed psychiatric disorder or his stressors are not related to fear of military activity, the examiner must reconcile his or her conclusions with the October 2010 VA examiner's report.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.

3. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




